[Cite as State v. Reavis, 2012-Ohio-4675.]


                                        COURT OF APPEALS
                                     MORROW COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                       JUDGES:
STATE OF OHIO                                  :       Hon. Patricia A. Delaney, P.J.
                                               :       Hon. W. Scott Gwin, J.
                          Plaintiff-Appellee   :       Hon. Sheila G. Farmer, J.
                                               :
-vs-                                           :
                                               :       Case No. 2012-CA-0003
JESSICA REAVIS AKA REVIS                       :
                                               :
                     Defendant-Appellant       :       OPINION




CHARACTER OF PROCEEDING:                           Criminal appeal from the Morrow County
                                                   Municipal Court, Case No. 5911-2011-TRD-
                                                   4967

JUDGMENT:                                          Reversed

DATE OF JUDGMENT ENTRY:                            October 9, 2012

APPEARANCES:

For Plaintiff-Appellee                             For Defendant-Appellant

STEVEN PHILLIPS                                    JESSICA FORREST
312 North Main Street                              JOHN KIM
Mt. Gilead, OH 43338-9789                          6233 Michael Glen Lane
                                                   Wadsworth, OH 44281-8005
[Cite as State v. Reavis, 2012-Ohio-4675.]


Gwin, J.,

        {¶1}     Defendant Jessica Reavis aka, Revis, appeals a judgment of the

 Municipal Court of Morrow County, Ohio, which convicted her for speeding in violation

 of R.C. 4511.21 (D). Appellant assigns a single error to the trial court:

        {¶2}     “THE TRIAL COURT ERRED AS A MATTER OF LAW BY NOT

 APPLYING R.C. 4511.091 (C) AND, IN SO FAILING TO APPLY IT, FINDING

 DEFENDANT-APPELLANT GUILTY OF SPEEDING BASED SOLELY ON AN

 OFFICER’S UNAIDED VISUAL ESTIMATION OF THE SPEED OF DEFENDANT-

 APPELLANT’S MOTOR VEHICLE.”

        {¶3}     The State’s evidence consisted of the testimony of State Highway Patrol

 Trooper Striker regarding his visual estimate of her speed and his use of the UltraLyte

 20/20 Laser device to measure it. The court correctly found absent expert testimony or

 judicial notice, it could not admit evidence of the construction, reliability, accuracy and

 mode of operation of this device. Thus the court correctly found only the evidence of

 the speed of appellant’s vehicle was the trooper’s visual estimate.

        {¶4}     R.C. 4511.091 (C) provides in pertinent part:

        No person shall be arrested, charged, or convicted of a violation of any

        provisions of divisions (B) to (O) of Section 4511.21 or Section 4511.211

        of the Revised Code or a substantially similar municipal ordinance based

        on a peace officer’s unaided visual estimation of the speed of a motor

        vehicle, trackless trolley, or streetcar.

        {¶5}     The statute became effective on September 30, 2011.
Morrow County, Case No. 2012-CA-0003                                                         3


      {¶6}    Appellant was stopped on August 25, 2011, prior to the effective date of

R.C. 4511.091.     She was convicted on December 11, 2011, after the statute was

effective.   The court found R.C.4511.091 was not retroactive to the date she was

charged and therefore does not apply to appellant. Instead, the court applied the

holding in Barberton v. Jenney, 126 Ohio St. 3d 5, 2010-Ohio-2420.             In Jenney,

decided before the effective date of R.C.4511.091, the Supreme Court found an

officer’s unaided visual estimate of a vehicle’s speed is legally sufficient to convict if

there is evidence the officer has the appropriate training, certification, and experience.

      {¶7}    If R.C. 4111.091 provided only that no person shall be arrested or

charged, then it would clearly not apply to appellant. However, the Ohio Legislature

chose to include the phrase “or convicted” in the statute. The Supreme Court has

instructed us that where the language used in a statute is clear and unambiguous, we

must apply it as written, so as to give effect to the plain meaning of the words the

legislature chose. In Re: Adoption of M.B., 131 Ohio St. 3d 186, 2012-Ohio-236, 963

N.E. 2d 142 ¶ 19, citing In Re: Estate of Centorbi, 129 Ohio St. 3d 78, 2011-Ohio-2267,

950 N.E. 2d 505, ¶ 14. The Supreme Court found we must construe a statute as a

whole and give it the interpretation that will give effect to every word and clause. We

must not treat any part as superfluous unless it is manifestly so, and we must avoid

any construction which renders a provision meaningless. Id., citing State ex rel. Myers

v. Spencer Township Rural School District Board of Education, 95 Ohio St. 367, 377,

116 N.E. 516 (1917); and R.C. 1.47(B).
Morrow County, Case No. 2012-CA-0003                                                    4


      {¶8}     In light of the above, we need not analyze R.C. 4511.091 to determine

whether it applies retroactively.     The statute applies prospectively to appellant’s

conviction.

      {¶9}     We find the court erred in finding the statute inapplicable. The assignment

of error is sustained.

      {¶10} For the foregoing reasons, the judgment of the Municipal Court of Morrow

County, Ohio, is reversed.

By Gwin, J.,

Delaney, P.J., and

Farmer, J., concur

                                              _________________________________
                                              HON. W. SCOTT GWIN


                                              _________________________________
                                              HON. PATRICIA A. DELANEY


                                              _________________________________
                                              HON. SHEILA G. FARMER


WSG:clw 0906
[Cite as State v. Reavis, 2012-Ohio-4675.]


               IN THE COURT OF APPEALS FOR MORROW COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                     :
                                                  :
                             Plaintiff-Appellee   :
                                                  :
                                                  :
-vs-                                              :    JUDGMENT ENTRY
                                                  :
JESSICA REAVIS AKA REVIS                          :
                                                  :
                                                  :
                       Defendant-Appellant:       CASE NO. 2012-CA-3




             For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Municipal Court of Morrow County, Ohio, is reversed.         Costs to

appellee.




                                                  _________________________________
                                                  HON. W. SCOTT GWIN

                                                  _________________________________
                                                  HON. PATRICIA A. DELANEY

                                                  _________________________________
                                                  HON. SHEILA G. FARMER